1    Carolyn J. Johnsen (#011894)
     Katherine Anderson Sanchez (#030051)
2    cjjohnsen@dickinsonwright.com
3    ksanchez@dickinsonwright.com
     DICKINSON WRIGHT PLLC
4    1850 North Central Avenue, Suite 1400
     Phoenix, Arizona 85004
5    Phone: (602) 285-5000
     Facsimile: (844) 670-6009
6    Attorneys for Plaintiff
7
                         IN THE UNITED STATES BANKRUPTCY COURT
8                                 FOR THE DISTRICT OF ARIZONA
9    In re:                                                         Chapter 11
10   PHOENIX MANUFACTURING
     PARTNERS, LLC, et al.,                               Case No. 2:16-bk-04898-EPB
11
                                  Debtors.
12

13   CAROLYN JOHNSEN, TRUSTEE ON                          Adv. No. 2:18-ap-00179-EPB
     BEHALF OF THE PMP CREDITOR
14   TRUST

15                                                         REQUEST FOR STATUS
                                  Plaintiff,
                                                                HEARING
16   v.

17   AIR LIQUIDE INDUSTRIAL U.S. LP

18                                 Defendant.
              Plaintiff, Carolyn Johnsen, Trustee (the “Plaintiff” or “Trustee”) on behalf of the
19
     PMP Creditor Trust (the “Trust”) by its undersigned attorneys, hereby requests a status
20
     hearing as directed by the Court’s Order Re: Potential Dismissal entered in this case on
21
     November 20, 2018. Doc. No. 5. In support of this request, Plaintiff alleges as follows:
22
              1.    On May 1, 2018, Plaintiff filed the Complaint initiating this adversary
23
     proceeding. Doc. No. 1.
24            2.    On May 2, 2018, the Clerk issued a Summons. Doc. No. 2.
25            3.    On May 2, 2018, Plaintiff caused the Complaint and Summons to be mailed to
26   the Defendant. Doc. No. 4.
                                                   -1-
     Case 2:18-ap-00179-EPB        Doc 7 Filed 12/11/18 Entered 12/11/18 10:49:32         Desc
                                   Main Document     Page 1 of 2
1
             4.       Through the Complaint, Plaintiff seeks to recover $23,538.28 (the “Transfer”)
2
     paid to Defendant during the Preference Period and disallowance of Defendant’s general
3    unsecured claim in the amount of $25,817.36 (the “Unsecured Claim”).
4            5.       As the amounts at issue are relatively minimal, the parties have been informally
5    working towards a resolution of the claims.
6            6.       In furtherance of this resolution, Plaintiff asks the Court to set a status hearing

7    in 60 days which may be vacated if the parties are unable to resolve the matter. In the event

8    the parties are unable to resolve the matter, Plaintiff will request that Defendant file an
     answer not less than 10 days before the scheduled status hearing.
9
             WHEREFORE, Plaintiff respectfully requests that the Court not dismiss this case for
10
     lack of prosecution and that the Court set a status hearing at a date and time convenient for
11
     the Court in approximately 60 days.
12
             DATED this 11th day of December, 2018.
13
                                                  DICKINSON WRIGHT PLLC
14                                                By: /s/ Katherine Anderson Sanchez
                                                     Carolyn J. Johnsen
15                                                   Katherine Anderson Sanchez
16                                                   1850 N. Central Avenue, Suite 1400
                                                     Phoenix, AZ 85004
17                                                   (602) 285-5000
                                                     Attorneys for the Plaintiff
18   FOREGOING electronically filed with
     the Clerk of the U.S. Bankruptcy Court
19
     for the District of Arizona this 11th day
20   of December, 2018, with a COPY served
     this same date via regular mail, on the
21   following parties:

22   Air Liquide Industrial U.S. LP
     c/o Capitol Corporate Services, Inc.
23
     206 E. 9th Street, Suite 1300
24   Austin, TX 78701

25   /s/ Janet Hawkins
     PHOENIX 74758-2 512236v1
26
                                                       -2-
     Case 2:18-ap-00179-EPB          Doc 7 Filed 12/11/18 Entered 12/11/18 10:49:32            Desc
                                     Main Document     Page 2 of 2
